Campbell, J.,
delivered the opinion of the court.
To entitle a landlord to a writ of seizure, under “ An Act to provide for Agricultural Liens, and for other purposes,” approved April 14, 1876 (Acts 1876, p. 109), it is not necessary that there should have been an express contract to pay rent. The act creates a lien “ for the rent agreed to be paid ; ” but an agreement may be implied, and the word “ agreed ” embraces an agreement implied by the conduct of the parties. Upon the facts disclosed by the record, the landlord could *598maintain a distress for rent. It is firmly established that where a tenant continues to occupy land which he has held under a contract of leasing, without a new contract, he is liable as a tenant from year to year, at the same rate that he paid before, and is subject to distress for rent. Neal v. Allison, 50 Miss. 175; Taylor’s Landlord and Tenant, § 564. Love had been a tenant of Law for years. He could not remain in possession of the leased premises and set up an adverse title to the land against Law. He was still a tenant if Law chose to consider him such, and is held by the law to have agreed to pay rent, as before.

Judgment affirmed.